Citation Nr: 0505142	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-02 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of epididymitis. 

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a back injury.

3.  Entitlement to service connection for residuals of a left 
hand injury.


 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1963 to May 1967, 
along with service in the National Guard and Air Force 
Reserves in the late 1970's and 1980's.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
October 2002 rating decision denied service connection for 
residuals of back and left hand injuries, and determined that 
new and material evidence had not been received to reopen the 
claim of service connection for epididymitis.     

As indicated on the title page of this decision, which will 
be discussed herein, the issue of service connection for 
residuals of a back injury has been restyled to reflect the 
issue regarding finality of disallowed claims, and the 
submission of new and material evidence pursuant to 38 
U.S.C.A. §§ 5108, 7105 (West 2002).  The Board intimates no 
prejudice to the veteran in rephrasing the issue as 
indicated.

The issues of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for residuals of a back injury, and entitlement to 
service connection for residuals of a left hand injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in June 1991 denied service 
connection for epididymitis; the rating decision became final 
in the absence of a timely filed notice of disagreement and 
substantive appeal. 

2.  The evidence that has been received since the July 1991 
rating decision denial is neither cumulative nor redundant of 
evidence of record at the time, and the evidence raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for epididymitis.     

3.  Left and right epididymal cysts are disabilities that 
have been etiologically linked to epididymitis shown during 
the veteran's period of service. 


CONCLUSION OF LAW


1.  The June 1991 rating decision denial of service 
connection for epididymitis is final. 38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the June 1991 rating decision, 
which denied the veteran's claim of service connection for 
epididymitis, is new and material and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) 
20.302, 20.1103 (2004).  

3.  Residuals of epididymitis were incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record shows that a rating decision in June 
1991 denied service connection for epididymitis.  It was 
determined at that time that the veteran's service medical 
records were unavailable, and that there was no evidence of 
epididymitis during active service.  The evidence of record 
at the time primarily included post-service private and VA 
medical records.  The veteran was notified of the decision by 
the RO and he did not file a notice of disagreement within 
one year of the notice.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  

The first step is to determine whether new and material 
evidence has been presented or secured since the time that 
the claim was previously and finally disallowed on any basis.  
It should be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Further, evidentiary assertions by the appellant must be 
accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Lay assertions of medical 
causation or diagnosis do not constitute credible evidence, 
as laypersons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were recently amended. See 66 Fed. Reg. 45620- 45632 (August 
29, 2001). However, the amended version is only applicable to 
claims filed on or after August 29, 2001. The change in the 
regulation impacts the present case since the veteran's 
request to reopen was received after August 29, 2001.  

The revised version of 38 C.F.R. § 3.156 (2004) is 
applicable:  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence. New evidence 
means existing evidence not previously submitted to agency 
decision makers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

Since the June 1991 rating decision, additional evidence has 
been received.  Among the additional evidence that has been 
received are the veteran's service medical records from his 
period of military service from June 1963 to July 1967. These 
records show that he received treatment for epididymitis in 
December 1965 and September 1966.  On its own, this evidence 
was not previously submitted and it is new in that it is 
neither cumulative nor redundant of evidence of record at the 
time of the June 1991 rating.  Importantly, this evidence is 
material since the evidence most certainly raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for residuals of epididymitis. 38 
C.F.R. § 3.156(a).  In this regard, in that new and material 
evidence has been received, the Board determines that the 
veteran's claim of service connection for residuals of 
epididymitis is reopened.  

At this point, the Board acknowledges the enactment of 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003). The Board also acknowledges that various 
judicial decisions have addressed the notice and assistance 
requirement of VCAA. See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Huston v. Principi, 17 Vet. App. 195, 202 (2003); 
Pelegrini  v. Principi, 18 Vet. App. 112 (2004). The Board 
has reviewed the record and concludes that for purposes of 
this decision notice requirements of the VCAA have been 
complied with. 

In view of the foregoing the Board will now address the 
veteran's claim of service connection for residuals of 
epididymitis on the merits.

Service medical records show that in December 1965 the 
veteran received treatment for left side pain radiating into 
the epididymis.  There was tenderness in the right epididymis 
and the testicle was swollen.  The diagnosis was mild right 
epididymitis.  Tetracycline was prescribed.  In September 
1966 the veteran received treatment for complaints of stomach 
cramps and right lower quadrant pain, descending down to 
around the right testis.  He also had soreness on the left 
side.  A physical examination revealed an enlarged right 
epididymis. The diagnosis was epididymitis.  

Private medical records dated in September 1989 show that the 
veteran received treatment for acute epididymitis.  At a VA 
medical examination in November 1990 the veteran complained 
of right pubic pain and episodic mild to moderate discomfort 
in the region.  The physical examination revealed mild 
tenderness in the right epididymis.  The diagnosis was: Mild 
recurrent right epididymitis by history, presently no 
objective findings except mild tenderness.                

A VA medical examination was performed in September 2002.  
The veteran complained of epididymis discomfort and the 
examination revealed a non-tender palpable epididymal cyst on 
the right.  The diagnosis was: Acute epididymitis history 
during military service current examination has demonstrated 
small epididymal cyst, which is non-tender on palpation.  

A VA genitourinary examination was performed in March 2003.  
The examination report indicated that the veteran's claim 
file and service medical record were reviewed.  The physical 
examination revealed a small nontender 1-centimeter along 
side the left epididymis and a tiny 6-millimeter cyst in 
front of the right testicle presumably secondary to previous 
epididymitis.  The diagnosis was: Left epididymal cyst 1 
centimeter nontender, non-symptomatic producing, and non-
disabling; right epididymal cyst 6 millimeter nontender, non-
symptomatic, and non-disabling.  The examiner opined that it 
was much more likely than not that each of the two cysts were 
non-symptomatic, non-disabling residual of prior 
epididymitis. 

Analysis on the Merits

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. §§ 
3.310.

The veteran's service medical records, which were previously 
unavailable, clearly show that on more than one occasion, he 
received medical treatment for complaints of right testicle 
pain, consistently diagnosed as epididymitis.  The Board is 
aware that interim service medical records are absent for 
evidence of complaints or treatment for epididymitis.  
Importantly though, clinical records from the late 1980's and 
thereafter, reveal the veteran's associated complaints and 
treatment for epididymitis.  Furthermore, and most 
importantly, in terms of establishing an etiological 
relationship between the veteran's period of service and his 
current disability, the record includes an opinion from a VA 
clinician, who had use of the veteran's claims folder and 
reviewed available service medical records.  The clinician 
specifically opined that it was more likely than not that the 
veteran's left and right epididymal cysts were related to his 
prior (service) epididymitis.  The opinion establishes an 
etiological relationship between service and the veteran's 
current disability.  

With regard to disability, the Board is aware that the same 
VA physician also specified that the epididymal cysts were 
non-symptomatic and non-disabling.  In terms of a disability, 
it has been said that what is important is whether a symptom 
is a manifestation of a syndrome that (1) is a clinical 
diagnosis accepted by VA, and (2) is shown by the evidence to 
be the result of service.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Despite being non-symptomatic, an 
epididymal cyst most certainly must be considered a 
disability for VA purposes.  In fact, the VA Schedule of 
Ratings, under 38 C.F.R. § 4.115b, ratings of the 
genitourinary system, provides a disability rating for benign 
neoplasms of the genitourinary system, which would include a 
diagnosis such as epididymal cysts.  

In any event, when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Board has reviewed the entire evidentiary data of record and 
concludes that the weight of the evidence is in favor of the 
veteran's claim.  Service connection for residuals of 
epididymitis is warranted.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for residuals of an epididymal 
cyst, and the claim is reopened. 

Service connection for residuals of epididymal cysts is 
granted.


REMAND


The remaining issues involve whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for residuals of a back injury, and 
entitlement to service connection for residuals of a left 
hand injury. 

With respect to new and material evidence for residuals of a 
back injury, a review of the record shows that service 
connection for back problems was initially denied in a June 
1991 rating, and in a November 1997 rating it was determined 
that new and material evidence had not been received to 
reopen the veteran's claim of service connection for a back 
condition.  The June 1991 and November 1997 ratings were 
final in the absence of timely notices of disagreements.  The 
veteran attempted to reopen his claim of service connection 
for a back disorder in May 2002.  The October 2002 rating 
decision, the December 2002 statement of the case, and the 
September 2002 supplemental statement of the case includes an 
analysis based on the merits of service connection for a back 
disability rather than whether there is new and material 
evidence to reopen the claim. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a) 20.302, 20.1103 (2004).   

In August 2002 the RO sent a letter to the veteran informing 
him of certain provisions of the VCAA needed to substantiate 
his various claims.  However, scrutiny of the information 
sent does not appear to indicate that the veteran has been 
afforded proper notice regarding what is needed to reopen his 
claim in terms of new and material evidence for service 
connection for a back disorder which has been restyled as 
residuals of a back injury.  In this regard, the Board may 
not properly proceed with appellate review at this time, and 
the issue must be returned to the RO so that the RO may 
furnish the necessary VCAA notification to the veteran.

Concerning service connection for residuals of a left hand 
injury, a VA medical examination was performed in September 
2002, and at that time the veteran's service medical records 
were apparently unavailable.  The examiner at the time 
reported a "swan-like deformity of the third finger, left 
hand.  It was opined by the physician that there were no 
records of the hand and he was unable to determine if the 
veteran's back and hand injuries were secondary to military 
service.  Service medical records, which have been associated 
with the claims folder, confirm that in July 1966, the 
veteran sustained a chip fracture of the dorsal side of the 
proximal end of the middle phalanx of the middle finger of 
the left hand.  In that apparently some of the veteran's 
service medical records are now available, further clinical 
examination and evaluation of the veteran's left hand is 
necessary.  

Further, the Board notes that it appears that the veteran's 
service medical records are incomplete. In July 1997 the RO 
indicated that the veteran's records might have been destroyed 
by fire.  The claims folder includes some service medical 
records, but there is no indication how these record were 
obtained.  As such, if they were destroyed, it is also 
important to note that VA has a heightened obligation to 
assist the veteran when the service medical records have been 
destroyed in the 1973 NPRC fire, as is the case here. O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991). See Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (where denial of a veteran's 
claim rests, in part, on the government's inability to produce 
records that were once in its custody, an explanation of the 
reasonableness of the search conducted and why further efforts 
are not justified is required); Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (duty to assist is particularly great in light 
of the unavailability of service medical records).

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should specifically 
inform the veteran of the 
information and evidence needed to 
reopen his claim of service 
connection for residuals of a back 
injury, along with any other 
necessary actions to ensure 
compliance with all notice and 
assistance requirements set forth in 
the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, codified at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).   The RO should ensure that 
the veteran has been properly 
advised of: (a) the information and 
evidence not of record that is 
necessary to substantiate his 
claims, (b) the information and 
evidence that VA will seek to 
provide, and (c) the information and 
evidence that the veteran is 
expected to provide.

2.  The RO should contact the 
veteran and request that he submit 
any evidence in his possession that 
pertains to his remaining claims to 
reopen service connection for 
residuals of a back injury and 
residuals of a left hand injury. 
That evidence, if received, should 
then be associated with the claims 
folder.

3. The RO should contact the 
National Personal Records Center 
(NPRC) and make another attempt to 
obtain all of the veteran's service 
medical records.  

4.  The veteran should be afforded a 
VA medical examination of his left 
hand to determine the nature and 
etiology of any left hand 
disability.  All appropriate tests 
and studies including X-rays of the 
left hand and fingers should be 
performed. The claims folder should 
be made available to the examiner 
for review before the examination.  
bilateral knee disability. The 
examiner should specifically address 
whether it is at least as likely as 
not that the veteran's current left 
hand disability, if any, is related 
to an incident of service. 

4.  After completion of the above 
and any additional development 
deemed necessary, the RO should then 
review the expanded record and 
determine if the veteran's claims 
can be granted. The veteran and his 
representative should be furnished 
an appropriate supplemental 
statement of the case and be 
afforded an opportunity to respond. 
Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


